Citation Nr: 0011260	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-04 205	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection and the award of a 100 percent disability 
evaluation for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1981 to November 1984 and from April 1989 to April 
1993.

2.	The veteran was found to be incompetent for VA purposes 
effective March 27, 1996.  The appellant, the veteran's 
spouse, was thereafter named payee of his VA disability 
benefits.

3.	On March 23, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification 
signed by the appellant requesting a withdrawal of this 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


